Appeal by the employer and its insurance carrier from an award of the Workmen’s Compensation Board for total disability of the employee from June 12, 1947, to December 15, 1947. The appeal presents the sole question: Did the highway accident in which the claimant sustained his injuries arise out of and in the course of his employment ? Claimant was an insurance adjuster and had completed the investigation of a claim at Glendale, Long Island, between 7:00 and 8:00 p.m., on May 19, 1947. He testified that he started to investigate another claim but abandoned it because of bad weather and turned back. He was driving an employer-owned car which concededly he was permitted to use for his own purposes and pleasure. After claimant had admittedly abandoned any further investigation for his employer, he went to visit his niece at Hollis, Long Island, for his own purposes. At about three o’clock the following morning, while returning home from his niece’s, claimant collided with a parked car and was injured. It appears without dispute that the claimant abandoned his employment and the performance of any duty for his employer several hours before this accident, and had undertaken personal activities for his own purposes/entirely disconnected from his employment. The record does not sustain a finding that his injuries arose out of and in the course of his employment. Award reversed, on the law, and claim dismissed, with costs against the Workmen’s Compensation Board. Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ., concur.